PER OüRiam.
The State’s evidence was fully sufficient to convict each defendant of violations of G.S. 18-2 and G.S. 18-32 as charged in the two-count warrants. Davidson County has never come within the provisions of the Alcoholic Beverage Control Act of 1937. Thus, the Turlington Act of 1933 remains the primary law there. State v. Barnhardt, 230 N.C. 223, 52 S.E. 2d 904.
As defined by G.S. 18-1, the word “liquor” includes both bourbon whiskey and beer. The charge of the court, as well as the evidence, made it quite clear that, on the second count, defendants were being tried for the unlawful possession of liquor for the purpose of sale only. Neither the evidence nor the charge referred to any barter, exchange, giving away, or other disposition of liquor in the possession of defendants. When the verdict is interpreted with reference to the warrant, the evidence, and the charge, it is unambiguous. The second count in the warrant is inexpertly drawn and defendants, in their brief, attack it for duplicity. Had it contained the conjunctive and instead of the disjunctive or, this attack would have been prevented. See State v. Thompson, 257 N.C. 452, 126 S.E. 2d 58; State v. Merritt, 244 N.C. 687, 94 S.E. 2d 825; State v. Albarty, 238 N.C. 130, 76 S.E. 2d 381; State v. Williams, 210 N.C. 159, 185 S.E. 661. Notwithstanding, we perceive no prejudice to these defendants if the words bartered, exchanged, given away, or otherwise disposed of are treated as surplusage.
The record does not show the grounds upon which defendants moved to quash the warrants when the case was called for trial. Conceding, arguendo, that the second counts should have been quashed for duplicity, the motions to quash were directed to each warrant in its entirety. Since the first count is clearly good, the general verdict will support the judgment. State v. Camel, 230 N.C. 426, 53 S.E. 2d 313; State v. Epps, 213 N.C. 709, 197 S.E. 580. “Where the warrant upon which defendant is tried contains two counts, and one of them is sufficient to empower the court to render judgment, defendant’s motion to quash is properly denied.” Strong, N. C. Index, Indictment and Warrant § 15.
Defendants’ other assignments of error present nothing for decision.
No error.